PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/973,765
Filing Date: 18 Dec 2015
Appellant(s): Scavone et al.



__________________
George H. Leal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 30, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Claims 2-5, 7, and 27 fail to comply with the written description requirement.  
Appellant argues the Office’s assertion that “Applicant discloses TVPS of over 20, but not 25” is erroneous because the Table on page 14 of the specification lists compounds having a TVPS over 25 (Brief, 7, September 30, 2020).
However this is taking the assertion out of context.  The written description analysis concerns the claim phrase “a combination of complexed or encapsulated compounds having a thiol vapor pressure suppression index (TVPS) of more than 25”.  In other words Appellant has not disclosed any combination, i.e., two or more compounds, that has “a” or a single thiol vapor pressure suppression index (TVPS) value over 25.  The mixture in Table 2 (Specification, page   36) comprises a combination, but its TVPS is undisclosed.  There is no discussion of how the TVPS of the mixture is determined by the TVPS of each component. There is also no disclosure of whether the TVPS of a combination of compounds is the weighted average of the components or some other value, for example, from any synergistic or mutually inhibitive effects among the components. 


Appellant’s statement is clear in the Brief.  However the claim phrase is “a combination of complexed or encapsulated compounds having a thiol vapor pressure suppression index (TVPS) of more than 25…”  Therefore, the claim encompasses TVPS of the combination comprising the compounds in neat form or in the complexed or encapsulated form.  The disclosure does not address TVPS of the combination of compounds, in neither neat nor complexed/encapsulated form.  Thus there is no basis in the specification to support the assertion made.

Appellant lastly argues that one of ordinary skill in the art could easily envision and make a combination of compounds with a TVPS of greater than 25.  (Brief, 3, September 30, 2020.)
The disclosure focuses on TVPS of more than 20, not 25.  However the disclosed range of “TVPS of more than 20” is a limitless range.  Plus, as stated above, knowledge of how to combine component to arrive at the desired RVPS is lacking so the person of skill in the art has no basis upon which to base such envisioning. It cannot be seen that Appellant has reasonably conveyed to the skilled person that they had possession of a combination of compounds having a TVPS of 100, for example.  As noted above the specification is devoid of a discussion of a combination of compounds with a TVPS over 25, and also of any significance of 20 as compared to 25. 

II. Claims 4, 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2012/0107258) as evidenced by Bacon (US 6110449).
A. Kuhn as evidenced by Bacon renders prima facie obvious all elements of claim 27.
Appellant argues the suggested combination of Kuhn and Bacon fails to teach or suggest all of the elements of claim 27.  (Brief, 3, September 30, 2020).  Specifically Kuhn does not expressly disclose the TVPS value of its complexed or encapsulated deodorants, but the Office relies on the doctrine of inherency to assert that the TVPS value of Kuhn’s deodorants would be above 25.  (Brief, 4, September 30, 2020.)  Appellant argues this is not the case because Kuhn teaches a group of 71 aroma substances, 100 fragrance materials, and perfume oils comprising 24 and 41 components, and not each and every combination of Kuhn’s fragrance materials yields a TVPS over 25.  (Brief, 5, September 30, 2020.)
In response it is first noted that Kuhn’s teachings are more specific than using any two or more, i.e., each and every combination, of the aroma compounds it teaches.  Kuhn teaches deodorant stick formulations comprising at least1  two of the compounds in instant claim 27, in encapsulated form (paragraphs 0206, 0209, 0215; see paragraphs 0072, 0082, 0102).  Kuhn’s Example D2 “Deo Sticks” includes formulas A and C, each comprising perfume oil P1 (paragraph 0215).  P1 comprises at least two of the compounds in claim 27 (10-Undecenal and Florhydral (3-(3-isopropylphenyl)butanal), paragraph 0206).  Other example stick formulations with P1 include Example D5 “Antiperspirant Stick” (paragraph 0218), Example D11 “Wax Stick” (paragraph 0225), Example D25 “Antiperspirant Stick” (paragraph 0241), and Example 
Next it is noted that the Office does not rely on inherency in determining prima facie obviousness over Kuhn.  As stated in the office action (page 7, March 25, 2020), TVPS does not appear to be a general, art-recognized classification of fragrances or other compounds, but one devised by Appellant. “Thiol Vapor Pressure Suppression (TVPS) index is a measure of the reduction in butanethiol concentration in the headspace by a compound” (Specification page 11 lines 31-32; paragraph 0056, pre-grant publication US 2016/0175214).  “[H]aving relatively high TVPS values are surprisingly effective in counteracting both types of malodorant molecules”, i.e., “protein degradation and containing thiol groups” (Specification page 15 lines 1-3; paragraph 0071, US 2016/0175214).  
However merely reciting that which is desirable, i.e., a higher TVPS value of a compound, or efficacy in counteracting malodors arising from thiol group-comprising molecules, appears prima facie obvious in view of the cited art.  The “desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical” and in such situations a motivation exists to modify the prior art “even absent any hint of suggestion in the references themselves.” (MPEP §2143(I)(G), citations omitted).  “In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references."  (Id.)  
Here, Kuhn teaches compositions comprising antimicrobial actives (its formula I), and two or more compounds now recited in claim 27 (perfume oil P1 comprises at least two of the compounds in claim 27, and used in stick formulation Examples D5, D11, D25, and D36; 
The ordinary artisan furthermore would possess knowledge and skills rendering him capable of combining the prior art references to achieve efficacious odor suppression.  Appellant states “one of ordinary skill in the art in simply reviewing the compounds in the Table on page 14, can easily envision a combination of compounds with a TVPS of greater than 25”.  (Brief, 3, second full paragraph, September 30, 2020.)

B.  The determination of prima facie obviousness does not rely on impermissible hindsight.
Appellant argues “there is no teaching provided in art regarding the importance of the TVPS value of compounds in either Kuhn or Bacon”, and Kuhn teaches “an infinite number of combinations of aroma substances . . .”  (Brief, 6, September 30, 2020.)
In response it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


C.  The skilled artisan would have had a reasonable expectation of success.
Appellant argues that the combination of Kuhn and Bacon do not teach the importance of the TVPS value, Kuhn teaches an infinite number of combinations of aroma substances, fragrance materials, and perfume oils, and “[w]ithout the teachings of the Applicant’s specification, there is no reasonable expectation of success”.  (Brief, 7, first paragraph, September 30, 2020.)
As noted above however the claims are drawn to cosmetic compositions, not a method of measuring a composition’s odor-suppression potency.  According to Appellant the TVPS value is but a measure of the reduction in butanethiol concentration in the headspace by a compound, indicating the degree of odor-reduction (Specification page 11 lines 31-32; paragraph 0056, pre-grant publication US 2016/0175214).  Therefore the skilled artisan would not need express teaching in prior art regarding the importance of a TVPS value as Appellant argues.  Furthermore it is only reasonable to expect that a higher TVPS value in the compounds used in the composition would lead to higher odor-suppression during use, i.e., by virtue of what TVPS is as disclosed by Appellant.  
prima facie obviousness.
 
D. The Office has established prima facie obviousness.
Appellant argues that the combination of Kuhn and Bacon does not suggest all of the claim limitations, that the rejection is based on impermissible hindsight, that there is no reasonable expectation of success, and that Bacon does not rectify any of these deficiencies. (Brief, 7, September 30, 2020.)
However Kuhn teaches compositions comprising antimicrobial actives (its formula I), and two or more compounds now recited in claim 27 (perfume oil P1 comprises at least two of the compounds in claim 27, and used in stick formulation Examples D5, D11, D25, and D36, and P4 in Examples D3, D18, and D25).  Kuhn further teaches using those compositions to combat body odor in intimate areas, such as underarm sweat (title; abstract; paragraphs 0006, 0031, 0033).  Bacon evidences that stick compositions would have a product hardness of at least 600 gram-force.  Therefore the ordinary artisan would have been motivated to combine the fragrance compounds to maximize body odor suppression in intimate areas such as the underarm, including from sulfurous compounds in sweat.  

III. Claims 2-5, 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2012/0107258) in view of Denutte (US 2010/0287710) as evidenced by Bacon (US 6110449).
Appellant apply the preceding arguments equally to the other claims.
The Office’s responses are applied equally. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/H. SARAH PARK/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615      
                                                                                                                                                                                                  
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fragrance compounds are known by several or more different names in the industry and there may be other compounds overlapping between claim 27 and Kuhn.  However claim 27 encompasses a combination, i.e., a minimum of two, which Kuhn teaches.